 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY LEE ALLEN,                                No. 2:14-cv-1958 AC P
12                        Plaintiff,
13           v.                                         ORDER
14    P. SILVA, et al.,
15                        Defendants.
16

17          Plaintiff is a county jail inmate who is currently housed at Sacramento County Main Jail.

18   This case has been closed since August 28, 2015. See ECF Nos. 14, 15.

19          On February 8, 2021, plaintiff filed a letter which was docketed in this action. See ECF

20   No. 16. At that time, plaintiff was housed at the Rio Consumnes Correctional Center (“RCCC”).

21   See ECF No. 16 at 1. The letter alleges that plaintiff’s rights and those of other inmates housed at

22   RCCC were being violated by the way that jail officials were managing the COVID-19 pandemic

23   there. See generally ECF No. 16.

24          Because this case is closed, plaintiff’s letter and any claims alleged in it cannot be

25   addressed. However, to the extent plaintiff may wish to file a civil rights complaint, the Clerk of

26   Court will be directed to send plaintiff the proper form as a one-time courtesy. In addition,

27   plaintiff is informed that because this case has been closed, any future documents filed under this

28   case number will be disregarded.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall:
 2          1. Serve this order, and a copy of this district’s Civil Rights Complaint By A Prisoner
 3   form, on plaintiff at his address of record, and
 4          2. DISREGARD any future documents filed in this case.
 5   DATED: May 20, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
